                                                                                                   FII,ED
                                                                                         CLE[t(C, C.S. DISTRiCi COURT


                               UNITED STATES DISTRICT COURT
                                                                                         March 31, 2020
                              CENTRAL DISTRICT OF CALIFORrIIA
                                                                                       CENTRp1,DIS
                                                                                                 cT~RIC
                                                                                                     ,~T OF CALIFORNIA
                                                                                         BY:      V1V1        DEPUTY



                                      CRIMINAL MINUTES -GENERAL
 Case No. - SA CR 04-144 DOC                                                  Date     March 31, 2020
 Title          United States v. Ha



 Present: The Honorable Michael R. Wilner
                     Veronica Piper                                             n/a
                     Deputy Clerk                                     Court Reporter /Recorder
          Attorneys Present for Government:                      Attorneys Present for Defendant:
                           n/a                                                   n/a
 Proceedings:              ORDER OF DETENTION —SUPERVISED RELEASE ALLEGATION

      The Court conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged
violations) ofthe terms of Defendant's ❑probation / ~ supervised release.


      The Court finds that Defendant has not carried his/her burden of establishing by clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:
                 ❑       will appear for further proceedings as required if released.
                 ~       will not endanger the safety of any other person or the community if
                         released.


         The Court bases its findings on the following:
                 ~       Allegations in petition
                 ❑       Lack of bail resources
                 ~       No stable residence or employment
                 ❑       Ties to foreign countries
                 ~       Previous failure to appear or violations of probation, parole, or release
                 ~       Nature of previous criminal convictions while on supervision
                 ❑       Substance abuse



MRW-2SR(9/16)                             CRIMINAL MINUTES -GENERAL                                          Page 1 of2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                                  CRIMINAL MINUTES -GENERAL
 Case No. SA CR 04-144 DOC                                               Date   March 31, 2020
 Title          United States v. Ha


                 ❑      Already in custody on state or federal offense
                 ❑      Refusal to interview with Pretrial Services
                 ■
                 ❑

         ❑       Defendant did not oppose the detention request.


                                                 * **
      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




MRW-2SR(9/16)                          CRIMINAL MINUTES -GENERAL                            Page 2 of2
